DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 10/29/2021 claims, is as follows: Claims 1, and 18 have been amended; Claims 2, 10, and 19 have been canceled; and claims 1, 3-9, 11-18, and 20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 3-9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke (US 20110111247, newly cited) in view of Sato (US 20140339853, previously cited)
Regarding Claim 1, Lemke discloses a method of joining two components (first component 114 and second component 118; fig. 1) at bonding surfaces (locating joint 110), the two components including one or more weld projections (projection 112) extending a weld projection height from at least one of the bonding surfaces (surface 120 of first component 114) (para. 0049; fig. 1), the method comprising:
contacting the one or more weld projections of one of the two component (projection 112 of first component 114) with another of the two components (second component 118) (para. 0051; fig. 1), 
the one or more weld projections (protrusion 112) defining a gap (gap 138) between the bonding surfaces (surfaces 120 and 124) (para. 0053), 
after gap (gap 138) is defined, brazing the components (components 114 and 118) together using a brazing material (brazing material) other than a material of the one or more weld projections (projection 112) to at least partially fill the gap (gap) defined between the first and second bonding surfaces (surfaces 120 and 124) (para. 0063).  
[AltContent: textbox (Prior Art
Lemke (US 20110111247))]
    PNG
    media_image1.png
    400
    425
    media_image1.png
    Greyscale


Lemke does not disclose:
one or more electrically-conductive spacer projections extending a spacer projection height from at least one of the bonding surfaces, the weld projection height being greater than the spacer projection height, the method comprising: 
projection welding the components together by: 
melting a distal portion of each of the one or more weld projections; and
deforming the one or more distal portions of the one or more weld projections against the other component;
ceasing the projection welding of the components together when the one or more electrically-conductive spacer projections of one component contact the other 
However, Sato discloses a method of joining two components (outer member 10 and inner member 20) at bonding surfaces (folded portion 12 and extended portion 23) (para. 0032; figs. 5A-5D), the two components (inner member 20) including one or more weld projections (protrusion 25) extending a weld projection height from at least one of the bonding surfaces (extended portion 23 of inner member 20) (para. 0033, lines 1-5; figs. 4 and 5B) and including one or more electrically-conductive spacer projections (basal portions 24) extending a spacer projection height from at least one of the bonding surfaces (extended portion 23 of inner member 20) (para. 0033, lines 1-3; figs. 4 and 5B), the weld projection height being greater than the spacer projection height (figs. 4 and 5B), the method comprising: 
contacting the one or more weld projections of one of the two components (protrusion 25 of inner member 20) with another of the two components (outer member 10) (para. 0035; fig. 5B); 
projection welding (resistance welding) the two components (outer member 10 and inner member 20) together by (para. 0042): 
melting a distal portion of each of the one or more weld projections (protrusion 25) (para. 0042); and
deforming the one or more distal portions of the one or more weld projections (protrusion 25) against the other component (outer member 10) (para. 0042); 
ceasing the projection welding (resistance welding) of the two components (outer member 10 and inner member 20) together when the one or more electrically- conductive basal portions 24 of inner member 20) contact the other component (outer member 10), the one or more electrically-conductive spacer projections (basal portions 24) defining a gap (gap) between the bonding surfaces (folded portion 12 and extended portion 23) (para. 0035; fig. 5D) after the projection welding (resistance welding) has ceased. 
[AltContent: textbox (Prior Art
Sato (US 20140339853))][AltContent: textbox (gap)][AltContent: arrow]
    PNG
    media_image2.png
    248
    249
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    256
    249
    media_image3.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Lemke’s protrusion and recess that defines the gap with the protrusion and the basal portions as taught by Sato, such that the weld protrusion melts during projection welding and when the spacer projections contact the other component, welding is stopped thereby defining a gap between the two components. Doing so would advantageously allow the spacer projections to be used as a positioning reference to prevent positional shifting during welding when joining the two components (para. 0035 and 0045). 

Regarding Claim 3, Lemke discloses the method, wherein at least one of the bonding surfaces (surface 120 of first component 114) is planar (fig. 1).  

Regarding Claim 4, Lemke discloses the method, wherein at least one of the bonding surfaces (surface 120 of first component 114) is curved prior to projection welding.  
[AltContent: textbox (Prior Art
Lemke (US 20110111247))][AltContent: textbox (Curved surface)][AltContent: arrow]
    PNG
    media_image4.png
    399
    430
    media_image4.png
    Greyscale



Regarding Claim 5, Lemke discloses the method, wherein the one or more weld projections (projection 112) have a conical shape (fig. 2).

Regarding Claim 6, Lemke discloses the method comprising the one or more weld projections (projections 112).
Lemke does not disclose the one or more weld projections have a cylindrical shape. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more weld projections of Lemke to have cylindrical shape, since it is been held that the shape of the weld projections is merely a design choice. 

Regarding Claim 7, Lemke discloses the method comprising the one or more weld projections (projections 112).
Lemke does not disclose the one or more weld projections comprise a rib.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more weld projections of Lemke to have the rib, since it is been held that the shape of the weld projections is merely a design choice. 

Regarding Claim 8, the modification of Lemke and Sato discloses substantially all the features as set forth above, except the one or more electrically-conductive spacer projections (basal portions 24) have a semi-spherical shape. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more electrically-

Regarding Claim 9, Sato discloses the method, comprising: 
conducting electric current (welding current) from the one component to the other component  (folded portion 12 and extended portion 23) via the one or more weld projections (protrusion 25) to cause melting of the one or more weld projections (para. 0035); and 
urging the two components (folded portion 12 and extended portion 23) toward each other when deforming the one or more distal portions of the one or more weld projections (protrusion 25) (para. 0035).  

Regarding Claim 18, Lemke discloses a method of joining two components (first component 114 and second component 118; fig. 1) at bonding surfaces (locating joint 110), a first component (first component 114) including a weld projection (projection 112) extending a weld projection height from a first bonding surface of the first component (first component 114), the method comprising: 
contacting the weld projection of the first component (projection 112 of first component 114) with the second component (second component 118) (para. 0051; fig. 1), 
deforming the distal portion of the weld projection against the second component;
the one or more weld projections (protrusion 112) defining a gap (gap 138) between the first and second bonding surfaces (surfaces 120 and 124) (para. 0053); and 
after gap (gap 138) is defined, brazing the components (components 114 and 118) together using a brazing filler material (brazing material) other than a material of the weld projection 112) to at least partially fill the gap (gap) defined between the first and second bonding surfaces (surfaces 120 and 124) (para. 0063). 
[AltContent: textbox (Prior Art
Lemke (US 20110111247))]
    PNG
    media_image1.png
    400
    425
    media_image1.png
    Greyscale



Lemke does not disclose:
The first component or a second component including an electrically-conductive spacer projections extending a spacer projection height from the first bonding surface or from a second bonding surface of the second component, the weld projection height being greater than the spacer projection height, the method comprising: 
projection welding the components together by: 
melting a distal portion of each of the one or more weld projections; and

ceasing the projection welding of the first and second components when the  electrically-conductive spacer projection of the first or second component contacts the other of the first or second component, the electrically-conductive spacer projection defining a gap between the first and second bonding surfaces after the projection welding has ceased.
However, Sato discloses a method of joining two components (outer member 10 and inner member 20) at bonding surfaces (folded portion 12 and extended portion 23) (para. 0032; figs. 5A-5D), a first component (inner member 20) including a weld projections (protrusion 25) extending a weld projection height from a first bonding surface of the first component (extended portion 23 of  inner member 20) (para. 0033, lines 1-5; figs. 4 and 5B), the first component (inner member 20) including an electrically-conductive spacer projections (basal portions 24) extending a spacer projection height from the first bonding surface (extended portion 23 of inner member 20) (para. 0033, lines 1-3; figs. 4 and 5B), the weld projection height being greater than the spacer projection height (figs. 4 and 5B), the method comprising: 
contacting the weld projection of the first component (protrusion 25 of inner member 20) with the second component (outer member 10) (para. 0035; fig. 5B); 
projection welding (resistance welding) the first and second components together by (outer member 10 and inner member 20) (para. 0042): 
melting a distal portion of the weld projection (protrusion 25) (para. 0042); and
protrusion 25) against the second component (outer member 10) (para. 0042); 
ceasing the projection welding (resistance welding) of the first and second components (outer member 10 and inner member 20) when the electrically- conductive spacer projection of the first component (basal portions 24 of inner member 20) contacts the other of the second component (outer member 10), the electrically-conductive spacer projection (basal portions 24) defining a gap (gap) between the first and second bonding surfaces (folded portion 12 and extended portion 23) (para. 0035; fig. 5D) after the projection welding (resistance welding) has ceased. 
[AltContent: textbox (Prior Art
Sato (US 20140339853))][AltContent: textbox (gap)][AltContent: arrow]
    PNG
    media_image2.png
    248
    249
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    256
    249
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Lemke’s protrusion and recess that defines the gap with the protrusion and the basal portions as taught by Sato, such that the weld protrusion melts during projection welding and when the spacer projections contact the other component, welding is stopped thereby defining a gap para. 0035 and 0045). 

Regarding Claim 20, Sato discloses the method, comprising passing electric current (welding current) between the first component and the second component (folded portion 12 and extended portion 23) via the weld projection (protrusion 25) to cause melting of the weld projection (para. 0035).
 
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (US 20180043460 A1, previously cited) in view of Gabbianelli (US 20020104830, previously cited)
Regarding Claim 11, Sasaki discloses a system for joining of first and second components (member 1 is bonded to member 2; abstract; figs. 1-3, and 5-6), the system comprising: 
one or more weld projections (projection portions P1, P2, and P3 projecting from member 1) extending from the first component (member 1), the one or more weld projections extending a weld projection height from a bonding surface of the first component (fig. 2); and 
one or more electrically-conductive spacer projections extending from the first component (stopper portions S1 and S2 projecting from member 1), the one or more electrically-conductive spacer projections extending a spacer projection height from the bonding surface of the first component (fig. 2); 

the weld projection height is greater than the spacer projection height (para. 0047; fig. 2) and the one or more electrically-conductive spacer projections (stopper portions S1 and S2) are sized to define a desired brazing gap (V1-V2; fig. 2) between the bonding surfaces of the first and second components after welding deforms the one or more weld projections (para. 0041, 0049) (para. 0033,and 0041, “welding depth uniform” implies uniform gap between members 1, 2 defined by the S1 and S2, para. 0041. Furthermore, “stopper portions S1 and S2 almost determines the height of the projection portions P1, P2 and P3. It is evident there are gaps defined by stoppers S1 and S2 and member 2. As projection portions P1, P2, and P3 are melted, the gaps become smaller as member 1 is pressed against member 2 until S1 and S2 make contact with member 2. Then, welding is stopped).
[AltContent: textbox (Prior Art
Sasaki (US 20180043460))]
    PNG
    media_image5.png
    292
    453
    media_image5.png
    Greyscale





Sasaki does not disclose:
the system includes a brazing material to at least partially fill the brazing gap, a melting point of the brazing material being lower than a melting point of a material of the one or more weld projections.   
However, Gabbianelli discloses a system (apparatus for welding two members 18 and 22) includes a brazing material (welding material member 14 attached to a carrier sheet 16) to at least partially fill a brazing gap (gap between members 18 and 22) (para. 0022; figs. 1, 2-2A), a melting point of the brazing material (welding material member 14 attached to a carrier sheet 16) being lower than a melting point of a component (members 18 and 22) (para. 0029). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasaki’s system to include the brazing material to at least partially fill the brazing gap, the melting point of the brazing material being lower than the melting point of the material of the one or more weld projections as taught by Gabbianelli (it is noted that the weld projections are part of the component), in order to maximize joint strength and optimize joint formation (para. 0026). 

Regarding Claim 12, Sasaki discloses the system, wherein at least one of the bonding surfaces (welding target face 20 of member 2) is planar (fig. 2).

Regarding Claim 13, Sasaki discloses the system, wherein at least one of the bonding surfaces (welding target face 20 of member 2) is curved before welding deforms the one or more weld projections (fig. 1B).  

Regarding Claim 14, Sasaki discloses the system comprising the one or more weld projections (projection portions P1, P2, and P3).
Sasaki does not disclose the one or more weld projections have a conical shape. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more weld projections of Sasaki to have conical shape, since it is been held that the shape of the weld projections is merely a design choice. 

Regarding Claim 15, Sasaki discloses the system comprising the one or more weld projections (projection portions P1, P2, and P3).
Sasaki does not disclose the one or more weld projections have a cylindrical shape. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more weld projections of Sasaki to have cylindrical shape, since it is been held that the shape of the weld projections is merely a design choice. 

Regarding Claim 16, Sasaki discloses the system, wherein the one or more weld projections (projection portions P1, P2, and P3) comprise a rib (it is understood a “rib” is construed as something that is somewhat elongate and protruding. The protrusion portions P1, P2, and P3 as shown in fig. 2 is protruding in an elongated manner). 

Regarding Claim 17, Sasaki discloses the system comprising the one or more electrically-conductive spacer projections (stopper portions S1 and S2). 
Sasaki does not disclose the one or more electrically-conductive spacer projections have a semi-spherical shape.  
modify the one or more weld projections of Sasaki to have cylindrical shape, since it is been held that the shape of the weld projections is merely a design choice.

Response to Arguments
Applicant’s arguments with respect to rejection 102 (a)(1) of Claims 1, 3-4, 7, 9, 18, and 20, filed on 10/29/2021, have been considered but are moot in view of the new grounds of rejection. 
Applicant’s arguments with respect to rejection 103 of Claims 1-2, and 18, filed on 10/29/2021, have been considered but are moot in view of the new grounds of rejection. 
Applicant’s arguments with respect to rejection 103 of claim 11 filed on 10/29/2021 have been fully considered but are not found persuasive because: 
Applicant’s Argument: with regard to claim 11, on p. 05-07 of the Remarks “The Detailed Action states that it would have been obvious, based on the teachings of Gabbianelli, to braze the two components of Sasaki together in order to maximize joint strength and optimize joint formation. The problem with this reasoning is that Sasaki leaves no gaps suitable for brazing after the welding. On page 29, the Detailed Action acknowledges that the gaps between legs 11, 12, 14 and welding target face 20 are completely filled after welding as shown in FIG. 1 B of Sasaki.
On page 30, the Detailed Action identifies the tall spaces between adjacent legs as "other gaps" between members 1 and 2 that result after welding, as shown in the annotated figure reproduced below. However, the Detailed Action does not consider that filling those large gaps with brazing material would change the geometry and configuration of the carrier of Sasaki, and also does not consider whether such changed carrier would still be satisfactory for its intended purpose. In any case, such large gaps are not intended for brazing. It is well known that components that are brazed together are first brought close together. The Wikipedia page on brazing (https:!/en.wikipedia.org/wiki!Brazing) also states that "During the brazing process, the filler metal flows into the gap between close-fitting parts by capillary action". (Emphasis added.)
One skilled in the relevant arts would readily understand that the large gaps between body portion 10 and target face 20 defined by the tall spaces between legs 11, 12, 14 of body portion 10 of Sasaki are not suitable for brazing. In addition, welding material members 14 of Gabbianelli are thin and configured to be used in small gaps between components to be welded together. In paragraph [0027] Gabbianelli explains that: A range of broad, thin shapes (e.g., a large X-shape) of the welding material member 14 is contemplated for instances in which only one welding material member 14 is mounted on each sheet 16. Preferably a plurality of welding material members 14, each being in the form of a small thin disk is mounted on each carrier sheet 16. The thin, small diameter disk shape readily permits discreet localized areas of electric current flow between the weldable members 18, 22, which facilitates melting of the members 14. (Emphasis added.) Further, the welding process of Gabbianelli requires an axial force to be applied across the two members 18, 22 to be welded together and also across welding material members 14 disposed between members 18, 22 during joint formation (see FIG. 3 of Gabbianelli). Paragraph [0038] of Gabbianelli recites: An appropriate welding apparatus, such as a modified resistance weld gun apparatus 28 (or a modified spot welding gun) is used to apply an electrical current and an axial force (i.e., a force perpendicular to the two exterior surfaces 20, 24 in the weldable members 18, 22) across the two members 18. 22 and across the welding material members 14 and carrier sheet 16 during joint formation. (Emphasis added.)
Even if the welding process of Gabbianelli was attempted to weld the opposing faces defined by the large gaps between legs 11, 12, 14 of body portion 10 of Sasaki, such legs 11, 12, 14 would already be welded to target face 20, and would prevent the application of the axial force required by the process of Gabbianelli. In view of the teachings of Sasaki and Gabbianelli, one skilled in the relevant arts would be discouraged from using welding material members 14 of Gabbianelli in the tall gaps defined between legs 11, 12, 14 of body portion 10 of Sasaki. The Examiner is respectfully reminded that it is impermissible to substantiate an obviousness rejection based on hindsight. Here, the rejection appears to be based on knowledge gleaned only from the present application. The weld projections, spacer projections, and projection welding of the present claims are used to tack weld components together and set a desired gap between the components that is suitable for subsequently joining the components by brazing. Sasaki does not teach brazing two components after welding the two components together. Gabbianelli teaches a welding method using welding material 14 whereby the components are axially forced together during joint formation. Gabbianelli also does not teach brazing two components after welding the two components together. Applicant respectfully requests reconsideration and withdrawal of this rejection.”
Examiner’s response: the applicant’s arguments are not respectfully found persuasive for the following reasons:
It is respectfully noted that the claim 11 recites “the one or more electrically-conductive spacer projections are sized to define a desired brazing gap between the bonding surfaces of the first and second components after welding deforms the one or 
Looking at fig. 2 of Sasaki, after welding deforms the one or more weld projections (projection portions P1, P2, and P3), there exist gaps V1-V2 defined by stopper portions S1 and S2. As resistance welding continues, gaps V1-V2 get smaller as more materials from molten projection portions and molten target member 2 fill the gaps V1-V2 (para. 0033 and 0041). Therefore, after welding deforms the projection portions P1, P2, and P3, i.e. at the beginning of resistance welding, there exist gaps V1-V2 defined by stopper portions S1 and S2. With respect to limitation “a brazing material to at least partially fill the brazing gap”, Gabbianelli discloses resistance welding two members 18 and 22 using a brazing material 14 positioned on a carrier sheet 16 (para. 0022 and 0025; fig. 2A). In other words, the brazing material 14 is positioned in the space between two members 18 and 22. During welding, the brazing material 14 is melted filling in the gap between 18 and 22 thereby optimizing joint strength and joint formation. One of ordinary skill the art would utilize the brazing material of Gabbianelli disposed in V1-V2 of Sasaki in order to achieve joint strength and joint formation to fit a desired application.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761